UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number000-52000 ROMA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 51-0533946 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 2300 Route 33, Robbinsville, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 223-8300 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date, July 20, 2011: $0.10 par value common stock-30,320,927shares outstanding ROMA FINANCIAL CORPORATION AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 2 at June 30, 2011 and December 31, 2010 (Unaudited) Consolidated Statements of Income for the Three & Six Months Ended 3 June 30, 2011 and 2010 (Unaudited) Consolidated Statements of Changes in Stockholders’ Equity for the Six 4 Months Ended June 30, 2011 and 2010 (Unaudited) Consolidated Statements of Cash Flows for the Six Months 5 Ended June 30, 2011 and 2010 (Unaudited) Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of 39 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosure About Market Risk 45 Item 4: Controls and Procedures 46 PART II - OTHER INFORMATION 46 Item 1: Legal Proceedings Item 1A: Risk Factors Item 2: Unregistered Sales of Equity Securities and Use of Proceeds Item 3: Defaults Upon Senior Securities Item 4: (Reserved) Item 5: Other Information Item 6: Exhibits SIGNATURES 48 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, (In thousands, except for share data) Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Money market funds Cash and Cash Equivalents Investment securities available for sale (“AFS”), at fair value Investment securities held to maturity (“HTM”), at amortized cost (fair value of $271,790 and$238,785, respectively) Mortgage-backed securities held to maturity, at amortized cost (fair value of $457,411and $425,462, respectively) Loans receivable, net of allowance for loan losses ($10,712 and $9,844, respectively) Real estate and other repossessed assets owned Real estate owned via equity investment Real estate held for sale Premises and equipment, net Federal Home Loan Bank of New York and ACBB stock Accrued interest receivable Bank owned life insurance Goodwill Deferred tax asset Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank of New York advances Securities sold under agreements to repurchase Subordinated debentures Securities purchased and not settled Advance payments by borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Stockholders’ Equity Common stock, $0.10 par value, 45,000,000 shares authorized, 32,731,875 shares issued; 30,320,927 and 30,280,927 shares outstanding, respectively Paid-in capital Retained earnings Unearned shares held by Employee Stock Ownership Plan ) ) Treasury stock, 2,410,948 and 2,450,948shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Roma Financial Corporation stockholders’ equity Noncontrolling interest Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except for share and per share data) Interest Income Loans, including fees $ Mortgage-backed securities held to maturity Investment securities held to maturity Securities available for sale Other interest-earning assets Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision forloan losses Net Interest Income after Provision for Loan Losses Non-InterestIncome Commissions on sales of title policies Fees and service charges on deposits and loans Income from bank owned life insurance Net gain from sale of mortgage loans originated for sale 90 Net gain for sale of available for sale securities 21 28 38 51 Realized (loss) from real estate owned ) - ) - Other Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Net occupancy expense of premises Equipment Data processing fees Federal Deposit Insurance Premium Advertising Acquisition costs - - Other Total Non-Interest Expense Income Before Income Taxes Income Taxes Net income Plus: net gain attributable to the noncontrolling interest ) Net Income attributable to Roma Financial Corporation $ Net income attributable to Roma Financial Corporation per common share Basic and Diluted $ Dividends Declared Per Share $ Weighted Average Number of Common Shares Outstanding Basic and Diluted See notes to consolidated financial statements. 3 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) (In thousands) SharesAmount Paid-in Capital Retained Earnings Unearned Shares Held by ESOP Accumulated Other Comprehensive (Loss) Treasury Stock Non-controlling Interest Total Balance December 31, 2009 $ ) $ ) $ ) $ $ Comprehensive income: Net income for the six months ended June 30, 2010 49 Other comprehensive income net oftaxes: Unrealized gain on available for sale securities net of income taxes $(1,014) and reclassification adjustmentof ($51) 1,430 1,430 Totalcomprehensive income Treasury shares repurchased ) ) ) Treasury shares released 44 ) - Dividends declared ) ) Stock-based compensation ESOP shares earned 52 Balance June 30, 2010 $ ) $ ) $ ) $ $ Balance December 31, 2010 $ ) $ ) $ ) $ $ Comprehensive income: Net income for the six months ended June 30, 2011 54 Other comprehensive income net of taxes: Unrealized gain on available for sale securities net of income taxes ($298)and reclassification adjustment ($38) 408 408 Total comprehensive income Treasury shares released 40 ) - Dividends declared ) ) Stock-based compensation ESOP shares earned 12 Balance June 30, 2011 $ ) $ ) $ ) $ $ See notes to consolidated financial statements 4 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of premiums and accretion of discounts on securities 51 ) Accretion of deferred loan fees and discounts ) ) Amortization of net premiums on loans - Amortization of premiums on deposits ) - Gain on sale of securities available for sale ) ) Net gain on sale of mortgage loans originated for sale ) ) Mortgage loans originated for sale ) ) Proceeds from sales of mortgage loans originated for sale Net realized loss on sale of real estate owned - Provision for loan losses Stock-based compensation, including warrants ESOP shares earned (Increase) decrease in accrued interest receivable ) Increase in cash surrender value of bank owned life insurance ) ) Increase in other assets ) ) (Decrease) in accrued interest payable ) ) Decrease (increase) in deferred income taxes 79 ) (Decrease) in other liabilities ) ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from maturities, calls and principal repayments of securities available for sale Proceeds from sale of securities available for sale Purchases of securities available for sale ) ) Proceeds from maturities, calls and principal repayments of investment securities held to maturity Purchases of investment securities held to maturity ) ) Principal repayments on mortgage-backed securities held to maturity Purchases of mortgage-backed securities held to maturity ) ) Net increase in loans receivable ) ) Purchase of bank owned life insurance - ) Proceeds from life insurance redemption - Additions to premises and equipment and real estate owned via equity investment ) ) Proceeds from sale of real estate owned - (Purchase) of Federal Home Loan Bank of New York and ACBB stock ) ) Net Cash Used inInvesting Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Increase in advance payments by borrowers for taxes and insurance Dividends paid to minority stockholders of Roma Financial Corp. ) ) Redemption of Federal Home Loan Bank of New York advances ) ) Proceeds from Federal Home Loan Bank of New York advances Purchases of treasury stock - ) Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents – BEGINNING Cash and Cash Equivalents – Ending $ $ 5 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Cont’d) (Unaudited) Six Months Ended June 30, (In thousands) Supplementary Cash Flows Information Income taxes paid, net $ $ Interest paid $ $ Securities purchased and not settled $ $ Loan receivable transferred to other repossessed assets $ $ See notes to consolidated financial statements. 6 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE A – ORGANIZATION Roma Financial Corporation (the “Company”) is a federally-chartered corporation organized in January 2005 for the purpose of acquiring all of the capital stock that Roma Bank issued in its mutual holding company reorganization.Roma Financial Corporation’s principal executive offices are located at 2300 Route 33, Robbinsville, New Jersey 08691 and its telephone number at that address is (609) 223-8300. Roma Financial Corporation, MHC is a federally-chartered mutual holding company that was formed in January 2005 in connection with the mutual holding company reorganization.Roma Financial Corporation, MHC has not engaged in any significant business since its formation.So long as Roma Financial Corporation MHC is in existence, it will at all times own a majority of the outstanding stock of Roma Financial Corporation. Roma Bank is a federally-chartered stock savings bank.It was originally founded in 1920 and received its federal charter in 1991.Roma Bank’s deposits are federally insured by the Deposit Insurance Fund as administered by the Federal Deposit Insurance Corporation.Roma Bank is regulated by the Office of Thrift Supervision and the Federal Deposit Insurance Corporation.The Office of Thrift Supervision also regulates Roma Financial Corporation, MHC and Roma Financial Corporation as savings and loan holding companies. RomAsia Bank is a federally-chartered stock savings bank. RomAsia Bank received all regulatory approvals on June 23, 2008 to be a federal savings bank and began operations on that date. The Company invested $13.4 million in RomAsia Bank and currently holds a 89.55% ownership interest. RomAsia Bank is regulated by the Office of Thrift Supervision. Roma Bank and RomAsia Bank are collectively referred to as (the “Banks”).Pursuant to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), as of July 21, 2011, Roma Financial Corporation MHC and Roma Financial Corporation will be regulated by the Federal Reserve Bank of Philadelphia and Roma Bank and RomAsia by the Office of the Comptroller of the Currency. The Banks offer traditional retail banking services, one-to four-family residential mortgage loans, multi-family and commercial mortgage loans, construction loans, commercial business loans and consumer loans, including home equity loans and lines of credit. Roma Bank operates from its main office in Robbinsville, New Jersey, and twenty-three branch offices located in Mercer, Burlington, Camden and Ocean Counties, New Jersey. RomAsia Bank operates from its main office in Monmouth Junction, New Jersey and a branch in Edison, New Jersey. As of June 30, 2011, the Banks had 315 full-time employees and 59 part-time employees.Roma Bank maintains a website at www.romabank.com. Throughout this document, references to “we,” “us,” or “our” refer to the Banks or the Company, or both, as the context indicates. NOTE B - BASIS OF PRESENTATION The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary, Roma Bank and Roma Bank’s wholly-owned subsidiaries, Roma Capital Investment Corp. (the “Investment Co.”) and General Abstract and Title Agency (the “Title Co.”), and the Company’s majority owned investment of 89.55% in RomAsia Bank. The consolidated statements also include the Company’s 50% interest in 84 Hopewell, LLC (the “LLC”), a real estate investment which is consolidated according to the requirements of Accounting Standards Codification Topic 810, Variable Interest Entities.All significant inter-company accounts and transactions have been eliminated in consolidation. These statements were prepared in accordance with instructions for Form 10-Q and Rule 10-01 of Regulation S-X and, therefore, do notinclude all information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with generally accepted accounting principles in the United States of America. 7 NOTE B - BASIS OF PRESENTATION (Continued) In the opinion of management, all adjustments which are necessary for a fair presentation of the consolidated financial statements have been made at and for the three and six months ended June 30, 2011 and 2010.The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results which may be expected for the entire fiscal year or other interim periods. The December 31, 2010 data in the consolidated statements of financial condition was derived from the Company’s audited consolidated financial statements for that date. That data, along with the interim financial information presented in the consolidated statements of financial condition, income, changes in stockholders’ equity and cash flows should be read in conjunction with the 2010 audited consolidated financial statements for the year ended December 31, 2010, including the notes thereto included in the Company’s Annual Report on Form 10-K. The Investment Co. was incorporated in the State of New Jersey effective September 4, 2004, and began operations October 1, 2004.The Investment Co. is subject to the investment company provisions of the New Jersey Corporation Business Tax Act.The Title Co. was incorporated in the State of New Jersey effective March 7, 2005 and commenced operations April 1, 2005. The Company, together with two individuals, formed a limited liability company, 84 Hopewell, LLC. The LLC was formed to build a commercial office building in which is located the Company’s Hopewell branch, corporate offices for the other LLC members construction company and tenant space. The Company invested $370,000 in the LLC and provided a loan in the amount of $3.6 million to the LLC. The Company and the other 50% owner’s construction company both have signed lease commitments to the LLC. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”).In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated statements of financial condition and revenues and expenses for the periods then ended.Actual results could differ significantly from those estimates. A material estimate that is particularly susceptible to significant change relates to the determination of the allowance for loan losses.The allowance for loan losses represents management’s best estimate of losses known and inherent in the portfolio that are both probable and reasonable to estimate.While management uses the most current information available to estimate losses on loans, actual losses are dependent on future events and, as such, increases in the allowance for loan losses may be necessary. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Banks’ allowance for loan losses.Such agencies may require the Banks to recognize additions to the allowance based on their judgments about information available to them at the time of their examinations. In accordance with Accounting Standards Codification (“FASB ASC”) Topic 855, Subsequent Events, management has evaluated subsequent events until the date of issuance of these financial statements, and concluded that no events occurred that were of a material nature. NOTE C - CONTINGENCIES The Company, from time to time, is a party to routine litigation that arises in the normal course of business.In the opinion of management, the resolution of such litigation, if any, would not have a material adverse effect, as of June 30, 2011, on the Company’s consolidated financial position or results of operations. NOTE D – EARNINGS PER SHARE Basic earnings per share is based on the weighted average number of common shares actually outstanding adjusted for Employee Stock Ownership Plan (“ESOP”) shares not yet committed to be released. Diluted EPS is calculated by adjusting the weighted average number of shares of common stock outstanding to include the effect of outstanding stock options and unvested stock awards, if dilutive, using the treasury stock method. Shares issued and reacquired during any period are weighted for the portion of the period they were outstanding. Outstanding stock options and restricted stock grants for the three and six months ended June 30, 2011 were not considered in the calculation of diluted earnings per share because they were antidilutive. NOTE E – ACQUISITION On July 16, 2010, the Company completed its acquisition of Sterling Banks, Inc., the holding company for Sterling Bank.The final consideration paid in the transaction to stockholders of Sterling Banks, Inc. consisted of $2.52 per share, or $14,725,000, in cash. The Company accounted for the transaction using the acquisition method pursuant to FASB ASC 805 “Business Combinations”. Accordingly, the Company recorded merger and acquisition expenses totaling $924 thousand, in non-interest expense other, during the year ended December 31, 2010. The Company’s results of operations include Sterling Banks, Inc. and Sterling Bank from the date of 8 NOTE E – ACQUISITION (continued) acquisition. Additionally, ASC 805 “Business Combinations” requires an acquirer to recognize the assets acquired and the liabilities assumed at their fair values as of the acquisition date. The Company acquired loans with a fair value of $272.3 million.Included in this amount was $47.4 million of loans with evidence of deterioration of credit quality since origination for which it was probable, at the time of the acquisition, that the Company would be unable to collect all contractually required payments due. In accordance with the “Loans and Debt Securities Acquired with Deteriorating Credit Quality” section of FASB ASC 310 “Receivables,” the Company recorded a non accretable credit mark discount of $15.6 million, which is defined as the loans’ contractually required payments receivable in excess of the amount of their cash flows expected to be collected.The Company considered factors such as payment history, collateral values, and accrual status when determining whether there was evidence of deterioration of a loan’s credit quality at the acquisition date. We estimated the fair value for most loans acquired from Sterling Bank by utilizing a methodology wherein loans with comparable characteristics were aggregated by type of collateral, remaining maturity, and repricing terms. Cash flows for each pool were determined by estimating future credit losses and the rate of prepayments.Projected cash flows were then discounted to present value using a risk-adjusted market rate for similar loans. To estimate the fair value of the remaining loans, we analyzed the value of the underlying collateral of the loans, assuming the fair values of the loans were derived from the eventual sale of the collateral.The value of the collateral was based on completed appraisals adjusted to the valuation date based on recognized industry indices. We discounted those values using market derived rates of return, with consideration given to the period of time and costs associated with the foreclosure and disposition of the collateral.There was no carryover of Sterling’s allowance for loan losses associated with the loans acquired as the loans were initially recorded at fair value. Information about the acquired Sterling loan portfolio as of July 16, 2010 is as follows: Contractually required principal and interest at acquisition $ Contract cash flows not expected to be collected (nonaccretable discount) ) Expected cash flows at acquisition Interest component of expected cash flows (accretable premium) Fair value of acquired loans $ Certificates of deposit accounts were valued by comparing the contractual cost of the portfolio to an identical portfolio bearing current market rates.The projected cash flows from maturing certificates were calculated based on contractual rates.The fair value of the certificates of deposit was calculated by discounting their contractual cash flows at a market rate for a certificate of deposit with a corresponding maturity. The fair value of borrowings and subordinated debentures assumed was determined by estimating projected future cash outflows and discounting them at a market rate of interest. The goodwill, which is not amortized for book purposes, was assigned to the Company and is not deductible for tax purposes. NOTE F – STOCK BASED COMPENSATION Equity Incentive Plan At the Annual Meeting held on April 23, 2008, stockholders of the Company approved the Roma Financial Corporation 2008 Equity Incentive Plan. The 2008 Plan enables the Board of Directors to grant stock options to executives, other key employees and nonemployee directors. The options granted under the Plan may be either incentive stock options or non-qualified stock options. The Company has reserved 1,292,909 shares of common stock for issuance upon the exercise of options granted under the 2008 Plan and 517,164 shares for grants of restricted stock.The Plan will terminate in ten years from the grant date.Options will be granted with an exercise price not less than the Fair Market Value of a share of Common Stock on the date of the grant. Options may not be granted for a term greater than ten years.Stock options granted under the Incentive Plan are subject to limitations under Section 422 of the Internal Revenue Code.The number of shares available under the 2008 Plan, the number of shares subject to outstanding options and the exercise price of outstanding options will be adjusted to reflect any stock dividend, stock split, merger, reorganization or other event generally affecting the number of Company’s outstanding shares. 9 NOTE F – STOCK BASED COMPENSATION (continued) On June 25, 2008 directors, senior officers and certain employees of the Company were granted, in the aggregate, 820,000 stock options and awarded 222,000 shares of restricted stock. On June 15, 2011 directors of the Company were granted, in the aggregate, 32,000 stock options and awarded 54,000 shares of restricted stock. At June 30, 2011 there were 471,709 shares available for option grants under the 2008 Plan, and 247,164 shares available for grants of restricted stock. The Company accounts for stock based compensation under FASB ASC Topic 718, “Compensation-Stock Compensation”.ASC Topic 718 covers a wide range of share-based compensation arrangements including share options, restricted share plans, performance-based awards, share appreciation rights, and employee share purchase plans. ASC Topic 718 requires that compensation cost relating to share-based payment transactions be recognized in the financial statements. The cost is measured based on the fair value of the equity or liability instruments issued. ASC Topic 718 also requires the Company to realize as a financing cash flow rather than an operating cash flow, as previously required, the benefits of realized tax deductions in excess of previously recognized tax benefits on compensation expense.In accordance with SEC Staff Accounting Bulletin (“SAB”) No. 107, the Company classified share-based compensation for employees and outside directors within “salaries and employee benefits” in the consolidated statement of income to correspond with the same line item as the cash compensation paid. The stock options will vest over a five year service period and are exercisable within ten years. Compensation expense for all option grants is recognized over the awards’ respective requisite service period. Restricted shares vest over a five year service period. Management recognizes compensation expense for the fair value of restricted shares on a straight-line basis over the requisite service period of the awards of five years. The number of shares granted and the grant date market price of the Company’s common stock determines the fair value of the restricted shares under the Company’s restricted stock plan. The following is a summary of the status of the Company’s stock option activity and related information for the six months ended June 30, 2011: Number of Stock Options Weighted Avg. Exercise Price Weighted Avg. Remaining Contractual Life Aggregate Intrinsic Value Balance at December 31, 2010 $ 7.50 years Granted Forfeited ) Balance at June 30, 2011 7.10 years $ Exercisable at June 30, 2011 $ The fair value of stock options granted June 15, 2011 was: Expected life 6.5 years Risk-free rate % Volatility % Dividend yield % Fair Value $ 10 NOTE F – STOCK BASED COMPENSATION (Continued) The following is a summary of the status of the Company’s restricted shares as of June 30, 2011 and changes during the six months ended June 30, 2011: Number of Restricted Shares Weighted Average Grant Date Fair Value Non-vested restricted shares as December 31, 2010 $ Granted Vested ) Non-vested restricted shares as June 30, 2011 $ Stock option and stock award expenses included in compensation expense were $275,000 and $544,000, respectively, for the three and six months ended June 30, 2011 with respective tax benefits of $110,000 and $218,000; and $300,000 and $597,000 for the three andsix months ended June 30, 2010, with respective tax benefits of $120,000 and $230,000. At June 30, 2011, there was approximately $2.8 million of unrecognized cost, related to outstanding stock options and restricted shares, which will be recognized over a period of approximately 2.59 years. Equity Incentive Plan – RomAsia Bank The stockholders of RomAsia Bank approved an equity incentive plan in 2009. On January 6, 2010, directors, senior officers and certain employees of the RomAsia Bank were granted, in the aggregate, options to purchase 75,500 shares of RomAsia common stock. The Plan enables the Board of Directors of RomAsia Bank to grant stock options to executives, other key employees and nonemployee directors. The options granted under the Plan may be either incentive stock options or non-qualified stock options. RomAsia has reserved 225,000 shares of it’s common stock for issuance upon the exercise of options granted under the Plan.The Plan will terminate in ten years from the grant date.Options will be granted with an exercise price not less than the Fair Market Value of a share of RomAsia’s Common Stock on the date of the grant. Options may not be granted for a term greater than ten years.The stock options vest over a five year service period and are exercisable within ten years.Stock options granted under the Incentive Plan are subject to limitations under Section 422 of the Internal Revenue Code.The number of shares available under the Plan, the number of shares subject to outstanding options and the exercise price of outstanding options will be adjusted to reflect any stock dividend, stock split, merger, reorganization or other eventgenerally affecting the number of Company’s outstanding shares. At June 30, 2011, there were 155,000 shares available for option grants under the Plan. The following is a summary of the status of the RomAsia’s stock option activity and related information for the six months ended June 30, 2011: Number of Stock Options Weighted Avg. Exercise Price Weighted Avg. Remaining Contractual Life Aggregate Intrinsic Value Balance at January 1, 2010 - $ - Granted Forfeited - - Balance at January 1, 2011 $ Granted - - Forfeited ) $ Balance at June 30, 2011 $ 8.77 years $ Exercisable at June 30, 2011 Stock option expense, related to the RomAsia plan included within compensation expense was $11,000 and $22,000, respectively, for the three and six months ended June 30, 2011, with related tax benefits of $5,000 and $9,000; and $11,000 and $21,000, respectively, for the three and six months ended June 30, 2010, with related tax benefits of $5,000 and $9,000.At June 30, 2011, approximately $138,000 of unrecognized cost, related to outstanding stock options, will be recognized over a period of approximately 3.77 years. 11 NOTE F – STOCK BASED COMPENSATION (Continued) Employee Stock Ownership Plan Roma Bank has an Employee Stock Ownership Plan (“ESOP”) for the benefit of employees who meet the eligibility requirements defined in the plan.The ESOP trust purchased 811,750 shares of common stock as part of the stock offering using proceeds from a loan from the Company.The total cost of the shares purchased by the ESOP trust was $8.1 million, reflecting a cost of $10 per share.Roma Bank makes cash contributions to the ESOP on a quarterly basis sufficient to enable the ESOP to make the required loan payments to the Company.The loan bears an interest rate of 8.25% with principal and interest payable in equal quarterly installments over a fifteen year period.The loan is secured by the shares of the stock purchased. Shares purchased with the loan proceeds were initially pledged as collateral for the term loan and are held in a suspense account for future allocation among participants.Contributions to the ESOP and shares released from the suspense account will be allocated among the participants on the basis of compensation, as described by the Plan, in the year of allocation.As shares are committed to be released from collateral, the Company reports compensation expense equal to the current market price of the shares, and the shares become outstanding for earnings per share computations.Roma Bank made its first loan payment in October 2006.As of June 30, 2011 there were 541,170 unearned shares. The Company’s ESOP compensation expense was $142 and $282 thousand, respectively, for the three and six months ended June 30, 2011; and $159 and $323 thousand, respectively, for the three and six months ended June 30, 2010. NOTE G – STOCK WARRANTS RomAsia Bank issued warrants to purchase 150,500 shares of RomAsia Common Stock (the “warrants”), bearing an exercise price of $10.00 per share, to the Founding Stockholders who subscribed initially for 150,500 shares of RomAsia Common Stock and provided $1,505,000 to payRomAsia’s organizational expenses. The warrants were issued on June 23, 2008. The warrants will become exercisable in three equal installments on the first, second and third anniversaries after their respective dates of issuance. Warrants will be convertible into one share of RomAsia Common Stock and will be transferable only in compliance with the Securities Act of 1933, as amended, and applicable state securities laws.RomAsia may redeem the Warrants at a price of $1.00 per Warrant at any time after January 1, 2012 upon 60 days prior written notice to the holders thereof. The Warrants provide that, in the event that RomAsia’s capital falls below certain minimum requirements, the FDIC or the OTS may require RomAsia to notify the holders of the Warrants that such holders must exercise the Warrants within 30 days of such notice, or such longer period as the FDIC or OTS may prescribe, or forfeit all rights to purchase shares of RomAsia Common Stock under the Warrants after the expiration of such period. The Warrants expire ten years after being issued. In the event a holder fails to exercise the Warrants prior to their expiration, the Warrants will expire and the holder thereof will have no further rights with respect to the Warrants. The Warrant expense for minority shareholders, (10.45% ownership), for the three and six months ended June 30, 2011 was $68,000 and $90,000, respectively, with a related tax benefit of $29,000 and $39,000; and 2010, was $14,000, and $28,000, respectively, and related deferred taxes were recorded at $6,000, and $12,000, respectively. The warrant expense for the majority shareholder, Roma Financial Corporation, was eliminated in consolidation. The warrants were 100% vested at June 30, 2011. NOTE H- REAL ESTATE OWNED VIA EQUITY INVESTMENTS In 2008, Roma Bank, together with two individuals, formed 84 Hopewell, LLC. The LLC was formed to build a commercial office building which includes Roma Bank’s Hopewell branch, corporate offices for the other 50% owners’ construction company and tenant space. Roma Bank made a cash investment of approximately $360,000 in the LLC and provided a loan to the LLC in the amount of $3.6 million. Roma Bank and the construction company both have signed lease commitments to the LLC. With the adoption of guidance in regards to variable interest entities now codified in FASB ASC Topic 810, “Consolidation”, the Company is required to perform an analysis to determine whether such an investment meets the criteria for consolidation into the Company’s financial statements.As of June 30, 2011 and December 31, 2010, this variable interest entity met the requirements of ASC Topic 810 for consolidation based on Roma Bank being the primary financial beneficiary. This was determined based on the amount invested by the Bank compared to the other partners to the LLC and the lack of personal guarantees. As of June 30, 2011, the LLC had $4.0 million in fixed assets and a loan from Roma Bank for $3.4 million, which was eliminated in consolidation. The LLC had accrued interest payable to the Bank of $11 thousand at June 30, 2011 and during the six months then ended the Bank had paid $50 thousand in rent to the LLC.Both of these amounts were 12 NOTE H- REAL ESTATE OWNED VIA EQUITY INVESTMENTS (continued) eliminated in consolidation. Roma Bank’s 50% share of the LLC’s net income for the three and six months ended June 30, 2011 was $24 thousand and $32 thousand. NOTE I – INVESTMENT AND MORTGAGE-BACKED SECURITIES The following summarizes the amortized cost and estimated fair value of securities available for sale at June 30, 2011 and December 31, 2010 with gross unrealized gains and losses therein: June 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Available for sale: Mortgage-backed securities-U.S. Government Sponsored Enterprises (GSE’s) $ Obligations of state and politicalsubdivisions 10 U.S. Government (including agencies) 99 Equity securities 50 9 - 59 Mutual fund shares - 80 Corporate bond - 9 $ December 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Available for sale: Mortgage-backed securities-U.S. Government Sponsored Enterprises (GSE’s) $ Obligations of state and politicalsubdivisions 50 U.S. Government (includingagencies) 17 Equity securities 50 3 - 53 Mutual fund shares - 83 Corporate Bond - 12 $ 13 NOTE I – INVESTMENT AND MORTGAGE-BACKED SECURITIES (Continued) The unrealized losses, categorized by the length of time of continuous loss position, and the fair value of related securities available for sale are as follows: Less than 12 Months More than 12 Months Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (In Thousands) June 30, 2011: Mortgage-backed securities-GSE’s $ $ $
